Citation Nr: 1227900	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 until retiring in April 2001. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his April 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  He subsequently withdrew this hearing request, however, in a statement in support of claim (VA Form 21-4138) received in October 2010 from his representative.  See 38 C.F.R. § 20.704(e) (2011).  And he asked the RO to go ahead and forward his file to the Board for a decision. 

As requested, the Board subsequently issued a decision in January 2011 denying another claim the Veteran also had appealed - for a rating higher than 40 percent for varicose veins (varicosities) of his right lower extremity.  However, the Board increased the rating for the varicosities of his left lower extremity from 20 to 40 percent.  And as concerning this remaining claim for a TDIU, the Board, instead, remanded this claim to the RO, via the Appeals Management Center (AMC), for a medical opinion concerning whether his service-connected disabilities render him unemployable - meaning incapable of obtaining and maintaining substantially gainful employment versus employment that would be considered just marginal in comparison.

VA compensation examiners provided opinions in March 2011 and February 2012.  Since, however, more explanation is needed, the Board is again remanding this TDIU claim to the RO via the AMC for this necessary further comment.



REMAND

As a result of the Board's prior January 2011 decision, the Veteran now has a 40 percent rating for the service-connected varicosities of his left lower extremity to match the 40 percent rating he also has for those of his right lower extremity.  As well, he has a 30 percent rating for status post right fibula/tibia fracture with residual cortical deformity, a 10 percent rating for osteoarthritis of his right knee, a 10 percent rating for scars on his right lower extremity, a 10 percent rating for bilateral pes planus (flat feet) and bilateral plantar calcaneal spur, a 0 percent (i.e., noncompensable) rating for status post right fifth metacarpal fracture with Dupuytren's contracture, and a 0 percent rating for left ear hearing loss.  The combined rating, therefore, is 90 percent when considering the bilateral factor.  38 C.F.R. § 4.25.  So, as the Board also explained, he has at least one service-connected disability rated as at least 40-percent disabling and additional disability to bring his combined rating to at least 70 percent, meaning he satisfies the threshold minimum percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special 
extra-schedular provisions of § 4.16(b).

According to his VA Form 21-4192, the Veteran was employed as an instructor at a field service company from June 2002 until March 2008, when he was terminated for breaking company policy pertaining to internet use.  He claims he has not had a job since. 

In further support of his claim, the Veteran submitted two statements from his private physician, Dr. W.B., dated in September 2008 and November 2009, attesting to his unemployability.  Specifically, Dr. W.B. opined that the Veteran's diagnoses of arthritis in his low back, severe bilateral varicose veins and venous stasis changes in both legs "limit his ability to continue permanent or temporary employment, especially when work requires frequent travel and standing."  However, Dr. W.B. did not address whether the Veteran is incapable, as opposed to just "limited," of obtaining and maintaining substantially gainful employment when only the service-connected disabilities are considered, which do not currently include the low back disorder mentioned. 

The Board therefore needed further medical comment on this determinative issue of employability, especially since, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court had held that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  He had not had a VA compensation examination for a medical opinion concerning whether he is unemployable on account of his service-connected disabilities (that is, if only considering these disabilities, so not also his low back disorder or other disabilities that are not service connected).  This, then, was the focus of the Board's prior remand of this TDIU claim, for this necessary medical opinion.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).

To this end, the Veteran had a VA general medical examination in March 2011 to assess the severity of the several service-connected disabilities affecting his lower extremities (his varicosities, right fibula/tibia fracture with residual cortical deformity, right knee osteoarthritis, scars on his right lower extremity), also his feet (the bilateral pes planus (flat feet) and bilateral plantar calcaneal spur), and his right hand (the status post right fifth metacarpal fracture with Dupuytren's contracture).  At the conclusion of her evaluation, including review of the claims file (C-file), this VA compensation examiner determined the Veteran's service-connected conditions of varicosities of the lower extremities and the right tibia-fibula fracture with residual cortical deformity, osteoarthritis of the right knee, bilateral pes planus and bilateral plantar calcaneus spur and right 5th metacarpal fracture with Dupuytren's contracture affect his ability to obtain physical employment which involves walking more than one-fourth of a mile, and standing more than 10 minutes, bending, climbing, lifting and all strenuous physical activity.  She added, however, these service-connected conditions do not have any effect on sedentary employment.


The Veteran also had a VA audio examination in February 2012 concerning his remaining service-connected disability of left ear hearing loss, and this additional VA compensation examiner determined this unilateral hearing loss would not affect the Veteran's employability, so neither in a physical nor sedentary setting.

Thus, the VA general medical examiner concluded the several service-connected disabilities affecting the Veteran's lower extremities, feet, and right hand likely preclude him from engaging in employment that is physically demanding, but not sedentary employment, whereas the VA audio examiner denied that the left ear hearing loss precludes either type of employment.

Still further comment is needed from the VA general medical examiner, however, because she still needs to address whether this seemingly remaining possibility of sendentary-type employment is, in actuality, a realistically viable option for the Veteran considering his level of education, prior work experience and training.  In other words, she still needs to comment on whether any such job, even if obtained, would be tantamount to substantially gainful employment versus employment, instead, that is just relatively marginal in comparison.

As already alluded to, his prior work experience, until his unexpected termination in March 2008 for reasons unrelated to his service-connected disabilities, was as an instructor at a field service company, and he claims he has not had a job since, so not in any other capacity.

As explained when previously remanding this claim, the Board must assess whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).


And while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, especially when the Veteran has ratings or a combination of ratings that are in the higher end of the rating spectrum.


Accordingly, this TDIU claim is again REMANDED for the following additional development and consideration:

1.  Have the March 2011 VA general medical examiner provide supplemental comment concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining employment that would be considered "substantially gainful" versus "just marginal" in comparison.  In particular, since this examiner seemingly already has conceded the Veteran is incapable of returning to the workforce and engaging in any employment that would be physically demanding, but still has the capability to do sedentary employment, there needs to also be consideration and comment on whether this is indeed a realistic option for him given his level of education, prior work experience and training.  

The examiner, therefore, is asked to consider the definitions of "substantially gainful employment" that have been provided in this remand versus what instead constitutes just "marginal employment."

Also, in Hatlestad v. Brown, 5 Vet. App. 524 (1993), the Court explained that it is a subjective, not objective, test of employability, so the examiner must consider the claim in the context of the Veteran's individual circumstances and not simply the average person, hence, the "I" for "individual" in the TDIU acronym.

If, for whatever reason, this examiner is not available to provide this further comment, then have someone else provide it that it equally qualified.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Then readjudicate this claim for a TDIU in light of this and any other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


